   Case: 1:16-cv-11675 Document #: 167 Filed: 09/04/19 Page 1 of 5 PageID #:2293




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KEITH SNYDER, SUSAN MANSANAREZ,
and TRACEE A. BEECROFT, individually and                 NO. 1:16-cv-11675
on behalf of all others similarly situated,
                                                         Class Action
                       Plaintiffs,
       v.                                                Jury Trial Demand

U.S. BANK N.A., WILMINGTON TRUST,                        Honorable Matthew F. Kennelly
N.A., CITIBANK, N.A., and DEUTSCHE
BANK NATIONAL TRUST COMPANY,
individually and in their Capacities as Trustees,

                       Defendants.

            JOINT MOTION FOR A STAY OF CASE-RELATED DEADLINES

       Plaintiffs, Susan Mansanarez and Tracee A. Beecroft, jointly with Defendants, Deutsche

Bank National Trust Company and Wilmington Trust, N.A. (collectively the “Parties”), by and

through their counsel, respectfully move the Court to stay this case pending finalization of the

Parties’ settlement. In support of this motion, the Parties state as follows:

       1.      In August 2019, Plaintiff Keith Snyder settled his individual claims against

Defendant U.S. Bank National Association.

       2.      On August 21, 2019, Plaintiff Susan Mansanarez (“Mansanarez”) and Defendant

Wilmington Trust, N.A. reached an agreement on terms that resolve the individual claims of

Mansanarez and of a class of similarly situated persons.

       3.      On August 29, 2019, Plaintiff Tracee Beecroft (“Beecroft”) and Defendant

Deutsche Bank National Trust Company reached an agreement on terms that resolve the

individual claims of Beecroft and of a class of similarly situated persons.
   Case: 1:16-cv-11675 Document #: 167 Filed: 09/04/19 Page 2 of 5 PageID #:2293




       4.      The Parties are working diligently to document their agreement(s), and they

anticipate that Plaintiffs will present a motion for preliminary approval as soon as practicable.

       5.      In light of the foregoing, the Parties respectfully request a stay of case-related

deadlines pending the forthcoming motions for preliminary approval.

       6.      The Parties request that, at the previously scheduled September 17, 2019 status

hearing, the Court hear from the parties and then set preliminary approval hearings for the class

wide settlements with Wilmington Trust and Deutsche Bank National Trust Company.

       RESPECTFULLY SUBMITTED AND DATED this 4th day of September, 2019.

TERRELL MARSHALL LAW GROUP PLLC                       MORGAN LEWIS & BOCKIUS LLP


By: /s/ Beth E. Terrell, Admitted Pro Hac Vice By: /s/ Kenneth Michael Kliebard
   Beth E. Terrell, Admitted Pro Hac Vice        Kenneth Michael Kliebard
   Email: bterrell@terrellmarshall.com           Email: kenneth.kliebard@morganlewis.com
   Adrienne D. McEntee, Admitted Pro Hac Vice    William James Kraus
   Email: amcentee@terrellmarshall.com           Email: william.kraus@morganlewis.com
   936 North 34th Street, Suite 300              77 West Wacker Drive
   Seattle, Washington 98103                     Chicago, Illinois 60601-5094
   Telephone: (206) 816-6603                     Telephone: (312) 324-1000
   Facsimile: (206) 319-5450                     Facsimile: (312) 324-1001

   Alexander H. Burke, #6281095                          Michael S. Kraut
   Email: aburke@burkelawllc.com                         Email: michael.kraut@morganlewis.com
   Daniel J. Marovitch, #6303897                         MORGAN LEWIS & BOCKIUS LLP
   Email: dmarovitch@burkelawllc.com                     101 Park Avenue
   BURKE LAW OFFICES, LLC                                New York, New York 10178
   155 North Michigan Avenue, Suite 9020                 Telephone: (212) 309-6000
   Chicago, Illinois 60601                               Facsimile: (212) 309-6001
   Telephone: (312) 729-5288
   Facsimile: (312) 729-5289                          Attorneys for Defendant Deutsche Bank National
                                                      Trust Company




                                                -2-
   Case: 1:16-cv-11675 Document #: 167 Filed: 09/04/19 Page 3 of 5 PageID #:2293




   Mark L. Heaney                              ALSTON & BIRD LLP
   Email: mark@heaneylaw.com
   HEANEY LAW FIRM, LLC                        By: /s/ Terance A. Gonsalves
   601 Carlson Parkway, Suite 1050               Terance A. Gonsalves
   Minnetonka, Minnesota 55305                   Email: terance.gonsalves@alston.com
   Telephone: (952) 933-9655                     David B. Carpenter, Admitted Pro Hac Vice
                                                 Email: david.carpenter@alston.com
   Mark Ankcorn, #1159690                        ALSTON & BIRD LLP
   Email: mark@ankcornlaw.com                    One Atlantic Center
   ANKCORN LAW FIRM, PLLC                        1201 West Peachtree Street, Suite 4900
   1060 Woodcock Road, Suite 128                 Atlanta, Georgia 30309
   Orlando, Florida 32803                        Telephone: (404) 881-7000
   Telephone: (321) 422-2333                     Facsimile: (404) 881-7777

   Local Office:                                 Kelsey L. Kingsbery
                                                 Email: kelsey.kingsbery@alston.com
   200 West Madison Street, Suite 2143           ALSTON & BIRD LLP
   Chicago, Illinois 60606                       555 Fayetteville Street, Suite 600
                                                 Raleigh, North Carolina 27601
   Guillermo Cabrera                             Telephone: (919) 862-2200
   Email: gil@cabrerafirm.com                    Facsimile: (919) 862-2260
   THE CABRERA FIRM, APC
   600 West Broadway, Suite 700                  Katrina S. Christakis
   San Diego, California 92101                   Email: kchristakis@pilgrimchristakis.com
   Telephone: (619) 500-4880                     PILGRIM CHRISTAKIS LLP
   Facsimile: (619) 785-3380                     321 North Clark Street, 26th Floor
                                                 Chicago, Illinois 60654
Attorneys for Plaintiffs                         Telephone: (312) 939-0920

                                                 Attorneys for Defendant Wilmington Trust, N.A.




                                         -3-
   Case: 1:16-cv-11675 Document #: 167 Filed: 09/04/19 Page 4 of 5 PageID #:2293




                                 CERTIFICATE OF SERVICE

       I, Beth E. Terrell, hereby certify that on September 4, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

               Kenneth Michael Kliebard
               Email: kenneth.kliebard@morganlewis.com
               William James Kraus
               Email: william.kraus@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               77 West Wacker Drive
               Chicago, Illinois 60601-5094
               Telephone: (312) 324-1000
               Facsimile: (312) 324-1001

               Michael S. Kraut
               Email: michael.kraut@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               101 Park Avenue
               New York, New York 10178
               Telephone: (212) 309-6000
               Facsimile: (212) 309-6001

               Attorneys for Defendants U.S. BANK National Association and DEUTSCHE
               BANK NATIONAL TRUST COMPANY

               Terance A. Gonsalves
               Email: terance.gonsalves@alston.com
               David B. Carpenter, Admitted Pro Hac Vice
               Email: david.carpenter@alston.com
               ALSTON & BIRD LLP
               One Atlantic Center
               1201 West Peachtree Street, Suite 4900
               Atlanta, Georgia 30309
               Telephone: (404) 881-7000
               Facsimile: (404) 881-7777




                                               -4-
Case: 1:16-cv-11675 Document #: 167 Filed: 09/04/19 Page 5 of 5 PageID #:2293




         Kelsey L. Kingsbery
         Email: kelsey.kingsbery@alston.com
         ALSTON & BIRD LLP
         555 Fayetteville Street, Suite 600
         Raleigh, North Carolina 27601
         Telephone: (919) 862-2200
         Facsimile: (919) 862-2260

         Katrina S. Christakis
         Email: kchristakis@pilgrimchristakis.com
         PILGRIM CHRISTAKIS LLP
         321 North Clark Street, 26th Floor
         Chicago, Illinois 60654
         Telephone: (312) 939-0920

         Attorneys for Defendant Wilmington Trust, N.A.

   DATED this 3rd day of September, 2019.


                                     TERRELL MARSHALL LAW GROUP PLLC


                                     By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                          Beth E. Terrell, Admitted Pro Hac Vice
                                          Email: bterrell@terrellmarshall.com
                                          936 North 34th Street, Suite 300
                                          Seattle, Washington 98103-8869
                                          Telephone: (206) 816-6603
                                          Facsimile: (206) 319-5450

                                     Attorneys for Plaintiffs




                                       -5-
